PALLET TRUCK WITH BRAKE RELEASE AND LOWER BRAKE ZONE DETECTION MECHANISM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/20 has been entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1-7 and 10-25 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “the rejection of claim 1 does not address the claimed spring; instead, it addresses one “configured to provide a biasing force throughout the entire range of motion of the tiller arm.”
	Examiner disagrees.  Alan et al. teaches a spring loaded tiller arm [0022] that automatically returns the tiller arm to the top brake mode if no force is acting on the spring (unmanned) [0036].  Alan et al. is silent to whether the spring loaded tiller arm is controlled by a compression spring or a tension spring (i.e. claim language “compressed”); however, regardless of the spring type, when the tiller arm is . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion of the brake release region” and “second portion of the brake release region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  
“and a spring positioned such that, as the tiller arm is moved in a first direction from a first portion of the brake release region to the braking region[[:]], the spring is not compressed by the movement of the tiller arm while the tiller arm is in the first portion of the brake release 
Appropriate correction is required.
Claim Interpretation
Regarding claim 1, because there is an upper and lower braking region and only one brake release region shown in Figs. 6A-6C, claim 1 is interpreted as, “a spring positioned such that, as the tiller arm is moved in a first direction from the brake release region to the upper braking region, the spring is not compressed by the movement of the tiller arm while the tiller arm is in the upper braking region; and the spring is compressed by the movement of the tiller arm while the tiller arm is moved in a second direction towards a lower braking region.”  Support for this interpretation is resulting from: [0038] describing the tiller arm returning to a vertical braking position when the handle is let go, [0041-0042] describing resistance provided in the lower braking region; and [0040] when the tiller arm is moved down, the push rod is pushed forward (H) compressing the compression member. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “the spring is not compressed by the movement of the tiller arm while the tiller arm is in the first portion of the brake release region”.  A (compression) spring is only “not compressed” when no biasing force is applied.  The brake release region is in between both braking regions, therefore, some biasing is occurring on the spring; this conclusion comes from [0038] describing the tiller arm returning to a vertical braking position when the handle is let go. See claim interpretation above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the second biasing member”  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the second biasing member” is considered “the spring”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Alan et al. (CA 2475639).
Regarding claim 1, Alan et al. teach a pallet truck (10), comprising (Fig. 1):
a drive wheel (18) operably coupled to a steering assembly (27) ([0023] lines 3-5; Fig. 1);
a tiller operably coupled to the drive wheel (18), the tiller having a tiller arm (22) that is pivotally coupled to to the steering assembly (27) such that the tiller arm (22) is pivotable relative to the steering assembly (27) between a braking region and a brake release region ([0023] lines 3-5; Fig. 1; see annotated Figs. 1 and 3 below);
a brake (84) for stopping rotation of the drive wheel (18) (Figs. 1 and 9; [0032] lines 1-3);
a brake release sensor (36, 37) configured to output a signal that causes the brake (84) to release when the tiller arm (22) is in the brake release region (Figs. 1, 3, 5, and 9; see annotated Fig. 3 below; [0027] lines2-4, [0028] lines 4-6; [0030] lines 1-6; [0032]);
and a spring positioned such that, as the tiller arm (22) is moved in a first direction (up) from the brake release region to the upper braking region, the spring is not biased by the movement of the tiller arm (22) while the tiller arm is in the upper braking region (see annotated Fig. 12; Fig. 1; see claim interpretation); 
and the spring is biased by the movement of the tiller arm (22) while the tiller arm is moved in a second direction (down) towards a lower braking region (Fig. 1; see annotated Fig. 12; see claim interpretation).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a compression spring or torsional spring in Alan et al. as the spring used in the spring loaded tiller arm, because a compression spring or torsional spring would allow for the same operation as mentioned in Alan’s specification (i.e. compressing/biasing when a downward force is applied to the handle, and not compressing/releasing when the handle is moved upward to the vertical braking region).  Further, see Goodacre (US3724586) for additional support, teaching a compression spring to bias a tiller arm (Col. 2, lines 5-24; Col. 3, lines 5-9).
Regarding claim 2, Alan et al. teach a pivot shaft that pivotally couples the tiller arm (22) to the steering assembly (27) (Fig. 1; see annotated Figs. 1 and 3 below);
a cam member (30, 32) fixedly coupled to the pivot shaft, such that the cam member (30, 32) rotates with the pivot shaft as the tiller arm (22) is pivoted relative to the steering assembly (27) (Figs. 1 and 3; see annotated Fig. 3);
and a profile feature that is integrally formed in the cam member (30, 32) and is detectable by the brake release sensor (36, 37); wherein the brake release sensor is configured to output the signal when the profile feature is detected (Figs. 1, 3, 5, 9; see annotated Fig. 3; [0027] lines 2-4; [0030] lines 1-6; [0032]).
Regarding claim 3, Alan et al. teach wherein the tiller includes a mounting structure (34) fixedly coupled to the steering assembly (27) and pivotally coupled to the tiller arm (22) (via 26), wherein the brake release sensor (36, 37) is fixedly attached to the mounting structure (34) (Fig. 2).
Regarding claim 4, Alan et al. teach first and second springs (60) over the cam member (30, 32) and biasedly coupling the pivot shaft to the mounting structure (34), wherein the profile feature is disposed medially between the first and second springs (60) (Figs. 3 and 9; see annotated Fig. 3 below). 
Alan et al. does not teach the springs being torsional springs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use torsional springs in place of the springs (60) taught in Alan et al. because torsional springs would bias the pivot shaft in the same manner as shown by springs (60); keeping constant biasing contact with the pivot shaft.
Regarding claim 5, Alan et al. teach wherein: the tiller arm (22) includes a first region fixedly coupled to the pivot shaft (Fig. 4; see annotated Fig. 2 below); 
the tiller includes a second region fixedly coupled to the steering assembly (27) and pivotally coupled to the first region via the pivot shaft (see annotated Figs. 1-3 below; Figs. 2-3);
and the first and second regions are configured to form an enclosure that encloses at least a portion of each of the brake release sensor (36, 37) and the profile feature (Fig. 3; see annotated Figs. 2-3 below).
Regarding claim 7, Alan et al. teach wherein the profile feature includes a curved edge that is detectable by the brake release sensor (36, 37), and wherein the curved edge has a length corresponding to the brake release region of the tiller arm (22) (Fig. 3; see annotated Figs. 3 and 12 below).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Alan et al. (CA 2475639) in view of McCabe et al. (US 20090076664).
Regarding claim 10, Alan et al. teach the brake release sensor (36, 37) of claim 1 (Fig. 3).
Alan et al. are silent to the brake release sensor includes a proximity sensor.
McCabe et al. teaches a pallet truck (100) comprising (Fig. 1):
a drive wheel operably coupled to a steering assembly (109) ([0024]; Fig. 1);

a brake for stopping rotation of the drive wheel ([0008] lines 1-4);
a brake release mechanism (deadman brake mechanism) operably coupled to the brake, the brake release mechanism (deadman brake mechanism) including a brake release sensor (18) ([0007]; Fig. 3); and
wherein the brake release sensor (18) includes a proximity sensor ([0043] lines 1-8; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the proximity sensor that is connected to the brake release sensor (herein after referred to as the braking system) of McCabe et al. with the braking system taught by Alan et al., because McCabe et al. teaches proximity sensors detect boundaries and can prevent the vehicle from intruding into a traffic aisle or etc. by applying the brake to stop the vehicle.  This would be beneficial to include in Alan et al. as an extra measure of safety.
Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Alan et al. (CA 2475639) in view of Guanxia (CN 2622151Y).
Regarding claim 27, Alan et al. teach the spring of claim 1.
Alan et al. is silent to wherein the spring is a polyurethane spring.
Guanxia teaches a lifting machine of a floating crane with use of a polyurethane spring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyurethane spring in the invention taught by Alan et al., as in Guanxia, because Guanxia teaches that polyurethane springs are used in systems for heavy lifting, similar to that of a pallet truck, and used in combination with rotating cams to control descending speeds for security and insurance (Abstract).


    PNG
    media_image1.png
    469
    683
    media_image1.png
    Greyscale

McCabe et al., annotated Fig. 1


    PNG
    media_image2.png
    516
    639
    media_image2.png
    Greyscale

Alan et al. annotated Fig. 1

    PNG
    media_image3.png
    620
    665
    media_image3.png
    Greyscale

Alan et al. annotated Fig. 2

    PNG
    media_image4.png
    572
    557
    media_image4.png
    Greyscale

Alan et al. annotated Fig. 3

    PNG
    media_image5.png
    464
    731
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    308
    588
    media_image6.png
    Greyscale

Alan et al. annotated Fig. 12
Allowable Subject Matter
Claims 11-13, 15-22, and 24-26 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Alan et al. (CA 2475639) teach a pallet truck comprising: a drive wheel operably coupled to a steering assembly; a tiller operably coupled to the drive wheel, the tiller having a tiller arm and a pivot shaft pivotally coupling the tiller arm to the steering assembly; a brake for stopping rotation of the drive wheel; he tiller arm is pivoted away from the second position toward a third position in the first direction; and a spring coupled to the tiller.  Alan et al. does not teach wherein the spring is configured to (1) engage when the tiller arm is pivoted away from the second position toward the third position in the first direction and (2) disengage when the tiller arm is pivoted away from the third position toward the second position in a second direction that is opposite to the first direction, wherein engagement of the spring further resists pivoting of the tiller arm in the first direction.  For these reasons, independent claims 11 and 21 allowed, as are their dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodacre (US3724586) teaches a tiller arm with a compression spring.
Wennberg (GB670512) teaches a tiller with springs and a push rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723